DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 27 October 2021 has been entered. Claims 1-4, 6-9, 11, 13, and 15-22 remain pending in the application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “device control system configured to issue commands” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-9, 11, 13, and 15-22 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claims purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim. The disclosure is devoid of any structure that performs the function in the claim. Rather, the device control system is disclosed as being stored in memory.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “device control system configured to issue commands” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 8, 9, 11, 13, 16-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phee et al. (US 2015/0230697) in view of Panescu (US 2014/0343416).
Regarding claim 1, Phee discloses a robot (abstract), comprising: a steerable device (fig. 8C) having one or more robotically controlled joints (rotating points indicated in the drawing) configured to steer a tip portion of the steerable device within a passageway of a subject's anatomy; and a device control system (examiner notes that the device is a master-slave system) configured to issue commands to the one or more robotically controlled joints to steer the tip portion of the steerable device in a direction consistent with navigation of the tip portion of the steerable device toward a target, wherein the device control system is configured to issue the commands to control the one or more robotically controlled joints to steer the tip portion of the steerable device toward a pathway to the target while traversing the passageway of the subject's anatomy
Phee discloses the invention essentially as claimed except wherein the commands are issued in accordance with image feedback from an image control system. Panescu teaches an image control system for guiding an instrument into the target anatomy (paragraph 0050). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Phee with an image control system as taught by Panescu, in order track the location of the instrument.
Regarding claim 2, the one or more robotically controlled joints includes at least two degrees of rotation (Phee; paragraph 0210).
Regarding claim 3, the image control system is configured to register preoperative images and intraoperative images to locate a position of the steerable device in a single coordinate system (Panescu; paragraphs 0024-0025).
Regarding claim 4, the intraoperative images include one of a camera image or an X-ray image (Panescu; paragraph 0024).
Regarding claim 6, the device control system is configured to control an amount of rotation of the one or more robotically controlled joints based upon a position, direction and speed of the steerable device as the steerable device approaches a branching structure (see Panescu; paragraph 0050).
Regarding claim 8, the device control system is further configured to translate an angle of each of the one or more robotically controlled joints into actuator commands for the steerable device using a kinematic model (Panescu; paragraph 0050).
Regarding claim 9, Phee discloses a guidance system, comprising: a steerable device (fig. 8C) having an adjustable tip portion, the tip portion being coupled to a robotically controlled joint (rotating points indicated in the drawing), a device control system (examiner notes that the device is a master-slave system) issuing control commands to the robotically controlled joint to steer the tip portion of the steerable device in a direction consistent with navigation of the steerable device toward a target toward a pathway to a target while traversing the passageway of the subject's anatomy.
Phee discloses the invention essentially as claimed except for an image control system configured to combine intraoperative images with preoperative images to evaluate a position of the steerable device within a volume passageway of a subject's anatomy; and a device control system configured to receive position information from the image control system and to evaluate positioning of the steerable device using a kinematic model. Panescu teaches an image control system for guiding an instrument into the target anatomy (paragraph 0050), wherein the image control system is configured to register preoperative images and intraoperative images to locate a position of the steerable device in a single coordinate system (paragraphs 0024-0025). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Phee with an image control system as taught by Panescu, in order track the location of the instrument and ensure the instrument is being properly.
Regarding claim 11, the image control system is configured to register the preoperative and the intraoperative images to locate a position of the steerable device in a single coordinate system (Panescu; paragraph 0024-0025).
Regarding claim 13, the device control system is configured to control an amount of rotation based upon a position, direction and speed of the steerable device as the steerable device approaches a branching structure (see Panescu; paragraph 0050).
Regarding claim 16, Phee disclose a guidance method, comprising: inserting a steerable device (fig. 8C) having an adjustable robotically controlled joint (rotating points indicated in the drawing) configured to be steered into a volume within a passageway of a subject's anatomy.
Phee discloses the invention essentially as claimed except for receiving position or image feedback of the steerable device within the volume passageway of the subject's anatomy; and automatically navigating a tip portion of the steerable device toward a target in accordance with a plan in response to the feedback, including issuing control commands to the robotically controlled joint to steer the tip portion of the steerable device in the volume toward the target toward a pathway to a target while traversing the passageway of the subject's anatomy. Panescu teaches an adjustable robotically controlled joint (fig. 1B, elements 137; paragraph 0037) configured to be steered into a volume; receiving position or image feedback of the steerable device within the volume (paragraphs 0024-0025); and semi-automatically navigating the steerable device toward a target in accordance with a plan in response to feedback, including issuing control commands to the robotically controlled joint to steer the steerable device in the volume toward the target (see paragraph 0007).
Phee in view of Panescu discloses the invention essentially as claimed except wherein the navigation is automatic. Panescu instead discloses semi-automatic navigation (paragraph 0007). However, providing an automatic means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).
Regarding claim 17, wherein the robotically controlled joint includes at least two degrees of rotation (Phee; paragraph 0210).
Regarding claim 18; modified Phee discloses registering preoperative and intraoperative images to locate a position of the steerable device in a single coordinate system (Panescu; paragraphs 0024-0025).
Regarding claim 19, the issued control commands control an amount of rotation of the steerable device based upon a position, direction and speed of the steerable device as the steerable device approaches a branching structure (see Panescu; paragraph 0050).
Regarding claim 21, automatically navigating the steerable device includes evaluating dynamics to control the robotically controlled joint according to a kinematic model (Panescu; paragraph 0050).

Claims 7, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phee in view of Panescu, as applied to claims 1, 9, and 16, respectively, and further in view of Dogramadzi et al. (US 2014/0379038).
Regarding claims 7, 15, and 20, modified Phee discloses the invention essentially as claimed except wherein the one or more robotically controlled joints includes an end effector that includes a plurality of translatable rods such that positions of the rods provide a rotation of the end effector relative to a longitudinal axis of a shaft that supports the rods. The difference between modified Phee and the claimed invention is that modified Phee uses a plurality of rotating joints to effect six-DOF movement. Dogramadzi teaches an element that can be substituted for the joints of Phee. Specifically, Dogramadzi teaches that mounting an end effector on a plurality of translatable rods (fig. 4) also permits precise movement of the end effector with up to six degrees of freedom (paragraph 0052). Since the joint designs of Phee and Dogramadzi both permit six degrees of freedom, by substitution of elements, the prior art references teach all of the claimed elements and show that the results of the substitution would have been predictable. Based on the above findings, it would have been obvious to one skilled in the art to substitute the joint of modified Phee with the joint of Dogramadzi.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phee in view of Panescu, as applied to claims 16, and further in view of Holop et al. (US 2011/0277775).
Regarding claim 22, modified Phee discloses the invention essentially as claimed except the inserting is performed manually by an operator. Holop teaches a robotic system wherein initial insertion is performed manually and insertion is automated when the instrument is near the target site (paragraph 0080). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Phee to switch from manual to automatic insertion near the target site as taught by Holop, in order to ensure that the instrument reaches the target site.

Response to Arguments
Applicant’s arguments with respect to claim(s) 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. For “control of a steerable device toward a pathway to a target while traversing the passageway of the subject’s anatomy”, a new ground of rejection in view of Phee was made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309. The examiner can normally be reached M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.M.W/Examiner, Art Unit 3771     
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771